Title: To Alexander Hamilton from Joseph Ward, 1 January 1799
From: Ward, Joseph
To: Hamilton, Alexander


Boston, January 1, 1799. “… your sentiments if now communicated to energettic members of Congress might at this time do much good by preventing a lasting dishonor to the Government. The long injured creditors who hold the New Emission Bills, now lodged in the Treasury, have their petition before the Senate, where a decision may be expected soon. But from past experience of disregard to the sacred pledge of national faith, to pay the Int. on this debt, the creditors have prepared an Appeal to Congress, to be published before the close of this session, in case no provision shall be made, & therein state the parts which prove that they are deprived of their right & property in direct violation of the pledged faith of the United States, & defrauded in opposition to every thing sacred in law, & the constitution.… The creditors wished to communicate these sentiments, & their intentions, to you, that your wisdom & patriotism might be employed to correct this error in govt. before the knowledge of it is made known to the world.…”
